                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE: ANDREW DWIGHT MARSHALL
       DEBORAH LYNN MARSHALL                               Case Number: 17-56722-MAR
                                                           Chapter 13
Debtor.                                                    Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/


      OBJECTION TO PROOF OF MICHIGAN DEPARTMENT OF TREASURY
                          (PACER CLAIM 21)


       Debtors, by and through counsel, Acclaim Legal Services, PLLC, object to the proof of
claim of Michigan Department of Treasury and state as follows:
   1. Debtors filed a Chapter 13 Bankruptcy on December 5, 2017.
   2. Creditor, Michigan Department of Treasury, filed proof of claim #21 on April 20, 2018.
   3. Creditor filed its proof of claim reflecting 2014, 2015 and 2016 Tax liabilities owed by
       both Debtors.
   4. The Debtors also owe Michigan Department of Treasury taxes for the 2017 tax year in
       the amount of $781.00 which is not included in the Proof of Claim.
   5. The liabilities should be included in the Proof of Claim.


Wherefore, Debtors pray the Court grant the objection and deem the claim allowed in the total
amount of $3,066.60 with $2,745.10 entitled to priority pursuant to 11 USC 507(a)(8) and
$321.50 as a general unsecured claim.




  17-56722-mar      Doc 65     Filed 03/14/19    Entered 03/14/19 12:41:07       Page 1 of 6
Dated: March 14, 2019                         /s/ Brian D. Rodriguez
                                              Brian D. Rodriguez (P57194)
                                              Acclaim Legal Services, PLLC
                                              8900 E. 13 Mile Road
                                              Warren, MI 48093
                                              (248) 443-7033
                                              filing@acclaimlegalservices.com




  17-56722-mar    Doc 65   Filed 03/14/19   Entered 03/14/19 12:41:07    Page 2 of 6
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE: ANDREW DWIGHT MARSHALL
       DEBORAH LYNN MARSHALL                               Case Number: 17-56722-MAR
                                                           Chapter 13
Debtor.                                                    Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                           PROPOSED
  ORDER GRANTING OBJECTION TO PROOF OF MICHIGAN DEPARTMENT OF
                   TREASURY (PACER CLAIM 21)

        This matter having come on for hearing before the Court by way of the objection of the
Debtor to the allowance of the claim of the above referenced creditor, service having been made
with a notice of hearing allowing a (33) day notice pursuant to Bankruptcy Rule 3007, a Notice
of Objection having been served and a certificate of non-response having been filed with the
court;
        NOW THEREFORE IT IS HEREBY ORDERED THAT;

        The objection to the Proof of Claim filed by the above referenced creditor is hereby
granted. To the extent that the Standing Chapter 13 Trustee has previously made disbursements
to such creditor, the Trustee shall not be obligated to recoup the same.

       IT IS FURTHER ORDERED AS FOLLOWS: (Only provisions checked below apply)

       [X]    The proof of claim of the Michigan Department of Treasury shall include the
              Debtor’s 2017 income tax liability and be deemed allowed in the total amount of
              $3,066.60 with $2,745.10 entitled to priority pursuant to 11 USC 507(a)(8) and
              $321.50 as a general unsecured claim.




  17-56722-mar      Doc 65     Filed 03/14/19    Entered 03/14/19 12:41:07       Page 3 of 6
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


IN RE: ANDREW DWIGHT MARSHALL
       DEBORAH LYNN MARSHALL                                 Case Number: 17-56722-MAR
                                                             Chapter 13
Debtor.                                                      Judge RANDON

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

               NOTICE OF OBJECTION TO PROOF OF CLAIM OF
           MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIM 21)

Debtors have filed an objection to the claim in this bankruptcy case.

Your claim may be reduced, modified or denied. You should read these papers carefully and
discuss them with your attorney, if you have one.

If you do not want the court to deny or change your claim, then on or before April 17, 2019, you
or your lawyer must:

       1. File with the court a written response to the objection, explaining your position at:

                              United States Bankruptcy Court
                              211 West Fort Street, Suite 2100
                              Detroit, MI 48226

If you mail your response to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above. All attorneys are required to file pleading
electronically.

       You must also mail a copy to:

                         William D. Johnson
                         Acclaim Legal Services, PLLC
                         8900 E. 13 Mile Road
                         Warren, MI 48093



  17-56722-mar       Doc 65     Filed 03/14/19     Entered 03/14/19 12:41:07        Page 4 of 6
                     Krispen S. Carroll , Chapter 13 Standing Trustee
                     719 Griswold, Suite 1100
                     Detroit, MI 48226

                     Michigan Department of Treasury
                     P.O. Box 30168
                     Lansing MI 48909


       2. Attend a hearing on the objection, scheduled to be held on Wednesday April 24,
          2019 at 12:00 pm in The Honorable Judge Randon’s Courtroom 1825 at 211 West
          Fort Street, Detroit, MI 48226, unless your attendance is excused by mutual
          agreement between yourself and the objector’s attorney (Unless the matter is disposed
          of summarily as a matter of law, the hearing shall be a pre-trial conference only;
          neither testimony nor other evidence will be received. A pre-trial scheduling order
          may be issued as a result of the pre-trial conference.

If you or your attorney do not take these steps, the court may deem that you do not oppose
the objection to your claim, in which event the hearing will be canceled, and the objection
sustained.


Dated: March 14, 2019                             /s/ Brian D. Rodriguez
                                                  Brian D. Rodriguez (P57194)
                                                  Acclaim Legal Services, PLLC
                                                  8900 E. 13 Mile Road
                                                  Warren, MI 48093
                                                  (248) 443-7033
                                                  filing@acclaimlegalservices.com




  17-56722-mar     Doc 65     Filed 03/14/19    Entered 03/14/19 12:41:07       Page 5 of 6
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE: ANDREW DWIGHT MARSHALL
       DEBORAH LYNN MARSHALL                               Case Number: 17-56722-MAR
                                                           Chapter 13
Debtor.                                                    Judge RANDON

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                                    PROOF OF SERVICE

Leanna B. Sikes , hereby certifies that on March 14, 2019 she served a copy of the following
documents electronically or by United States Postal Service:

        -     Objection to Proof of Claim
        -     Notice of Objection to Proof of Claim
        -     Proof of service

Upon:                 Krispen S. Carroll , Chapter 13 Standing Trustee
                      719 Griswold, Suite 1100
                      Detroit, MI 48226

                      Michigan Department of Treasury
                      P.O. Box 30168
                      Lansing MI 48909


Dated: March 14, 2019                               /s/ Leanna B. Sikes
                                                    Leanna B. Sikes
                                                    Acclaim Legal Services, PLLC
                                                    8900 E. 13 Mile Road
                                                    Warren, MI 48093
                                                    (248) 443-7033
                                                    filing@acclaimlegalservices.com




  17-56722-mar      Doc 65     Filed 03/14/19    Entered 03/14/19 12:41:07       Page 6 of 6
